                                          United States District Court
                                         NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION


       United States of America,                              Case No.|1
                         Plaintiff,                           STIPULATED ORDER EX^
                    V.                                        UNDER THE SPEEDY T


  CN/nVLfCV                                                                                   NOV 5
                         Defendantfs).
                                                                                             SUSAN Y. SOONG

                    ed by/the parties on the record
For the reasons statej
                                                        w
                                                          /C/UL the court                  CTERK,U                  (J
Trial Act from ^ r^jT^             to \^ h                and finds that the ends ofjustice served oy the
continuance outweigh the best interest ofthe public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):

               ■■Failure to grant a continuance would be likely to result in a miscarriage of justice.
                     18 U.S.C. § 3161(h)(7)(B)(i).

                The case is so unusual or so complex, due to [check applicable reasons]          the number of
                defendants,          the nature of the prosecution, or      the existence of novel questions of fact
                or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                See 18 U.S.C. § 3161(h)(7)(B)(iv).

                Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                necessary for effective preparation, taking into account the exercise of due diligence.
                See 18 U.S.C. § 3161(h)(7)(B)(iv).

                With the consent of the defendant, and taking into account the public interest in the prompt
                disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                paragraph and — based on the parties' showing of good cause — finds good cause for extending
                the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
                exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO
               L7 ORDERED.
                  V^XVA^lLXVJJjJL/.




        DATED:                                                               Jb-
                                                                 7DNNAM. RYU
                                                               I Inited^tates Magistrate Judge

        STIPULATED:
                            Attorney for Defendant             Assistant           states Attorney


                                                                                                         V. 1/10/2019
